Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT, dated as of November 17, 2017 (this “Agreement”), is by
and between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation (“FNF”),
and CANNAE HOLDINGS, INC., a Delaware corporation (“Splitco”).

 

RECITALS:

 

WHEREAS, subject to the receipt of the approval of the shareholders of FNFV
Common Stock and the satisfaction or, where applicable, waiver of certain other
conditions, FNF will, pursuant to that certain Reorganization Agreement, dated
as of November 17, 2017 (the “Reorganization Agreement”), by and between FNF and
Splitco, complete the Split-Off (as defined in the Reorganization Agreement);

 

WHEREAS, pursuant to the Reorganization Agreement and prior to the consummation
of the Redemption (as defined in the Reorganization Agreement), FNF will, or
will have caused its Subsidiaries to take, all actions that are necessary or
appropriate to implement and accomplish the subscription for an aggregate of
5,706,134 shares of Splitco Common Stock (as defined in the Reorganization
Agreement) by certain Subsidiaries of FNF for a payment as consideration in cash
in an aggregate amount of $100,000,000 to Splitco (the “Subscription”, and such
shares owned by FNF or its Subsidiaries, collectively, pursuant to the
Subscription, the “FNF Splitco Shares”); and

 

WHEREAS, Splitco and FNF desire to enter this Agreement in order to set forth
certain obligations of FNF relating to Splitco, the Splitco Common Stock and the
FNF Splitco Shares following the date hereof.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which are hereby acknowledged, each of the parties hereby agree as
follows:

 

1.1          Certain Definitions.

 

(a)           As used in this Agreement and the schedules hereto, “Beneficial
Owner” and “Beneficial Ownership” and words of similar import have the meaning
assigned to such terms in Rule 13d-3 and Rule 13d-5 promulgated under the
Exchange Act, and a Person’s Beneficial Ownership of securities shall be
calculated in accordance with the provisions of such Rules.

 

(b)           For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to them in the
Reorganization Agreement.

 

1.2          Agreement to Vote FNF Splitco Shares and Related Matters.

 

(a)           Voting Splitco Common Shares.  From and after the Effective Time
and until the termination of this Agreement in accordance with its terms, at any
meeting of the stockholders of Splitco however called (or any action by written
consent in lieu of a meeting) or any adjournment or postponement thereof, FNF
shall appear at such meeting of stockholders or

 

1

--------------------------------------------------------------------------------


 

otherwise cause the FNF Splitco Shares to be counted as present thereat for the
purpose of establishing a quorum, and vote all of the FNF Splitco Shares (or
cause them to be voted) or (as appropriate) execute (or cause to be executed)
written consents in respect thereof, in the same manner as, and in the same
proportion to, all shares voted by holders of Splitco Common Stock (other than
FNF and its Subsidiaries) at any such meeting of the stockholders of Splitco or
under any such other circumstances upon which a vote, consent or other approval
(including by written consent in lieu of a meeting) is sought by or from the
stockholders of Splitco.  Any such vote shall be cast (or consent shall be
given) by FNF or its Subsidiaries, as applicable, in accordance with such
procedures relating thereto so as to ensure that it is duly counted, including
for purposes of determining that a quorum is present and for purposes of
recording the results of such vote (or consent).

 

(b)           Additional Shares.  In the event of any stock split, stock
dividend or other change in the capital structure of Splitco affecting the
Splitco Common Stock, the number of shares of Splitco Common Stock constituting
the FNF Splitco Shares shall be adjusted appropriately, and this Agreement and
the obligations hereunder shall be deemed amended and shall attach to any
additional shares of Splitco Common Stock.

 

1.3          Covenants.

 

(a)           From the date hereof until the termination of this Agreement in
accordance with its terms, FNF shall not, and shall cause its Subsidiaries not
to, directly or indirectly, (i) other than pursuant to Section 1.2 of this
Agreement, deposit any FNF Splitco Shares into a voting trust or grant any
proxies or enter into a voting agreement, power of attorney or voting trust with
respect to any FNF Splitco Shares, (ii) take any action that would have the
effect of preventing or materially delaying FNF from performing any of its
obligations under this Agreement, or (iii) agree (whether or not in writing) to
take any of the actions referred to in the foregoing clauses (i) or (ii) of this
Section 1.3(a);

 

(b)           Each party hereto hereby further agrees that it shall not take any
action or enter into any agreement restricting or limiting in any material
respect its ability to timely and fully to perform all of its material
obligations under this Agreement.

 

1.4          Representations and Warranties of FNF.

 

(a)           FNF hereby represents and warrants that:

 

(i)            Authorization and Validity of Agreement.  FNF has all requisite
power and authority to execute, deliver and perform its obligations under this
Agreement.  The execution, delivery and performance by FNF of this Agreement and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by the board of directors and, to the extent
required by law, its stockholders, and no other corporate or other action on its
part is necessary to authorize the execution and delivery by FNF of this
Agreement, the performance by it of its obligations hereunder and thereunder and
the consummation by it of the transactions contemplated hereby and thereby. 
This

 

2

--------------------------------------------------------------------------------


 

Agreement has been duly executed and delivered by FNF and each is, or will be, a
valid and binding obligation of FNF, enforceable in accordance with its terms.

 

(ii)           No Approvals or Notices Required; No Conflict with Instruments. 
The execution, delivery and performance by FNF of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default under, or result in the creation of any Lien
(as defined below) upon any of its assets pursuant to the terms of, the charter
or bylaws (or similar formation or governance instruments) of such party, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it or any of its assets are bound,
or any law, rule, regulation, or Order of any court or Governmental Authority
having jurisdiction over it or its properties.

 

(iii)          Ownership of Shares.  Upon completion of the Split-Off, FNF and
its Subsidiaries, as applicable, will be the Beneficial Owner(s) of the FNF
Splitco Shares, in each case, free and clear of all pledges, liens, proxies,
claims, charges, security interests, preemptive rights, voting trusts, voting
agreements, options, rights of first offer or refusal and any other encumbrances
whatsoever with respect to the ownership, transfer or other voting of such FNF
Splitco Shares (collectively, “Liens”), other than encumbrances created by this
Agreement and any restrictions on transfer under applicable federal and state
securities laws.

 

1.5          Representations and Warranties of Splitco.

 

(a)           Splitco hereby represents and warrants that:

 

(i)            Authorization and Validity of Agreement.  Splitco has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement.  The execution, delivery and performance by Splitco of
this Agreement and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by the board of
directors and, to the extent required by law, its stockholders, and no other
corporate or other action on its part is necessary to authorize the execution
and delivery by Splitco of this Agreement, the performance by it of its
obligations hereunder and thereunder and the consummation by it of the
transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by Splitco and each is, or will be, a valid and binding
obligation of Splitco, enforceable in accordance with its terms.

 

(ii)           No Approvals or Notices Required; No Conflict with Instruments. 
The execution, delivery and performance by Splitco of this Agreement, and the
consummation of the transactions contemplated hereby, do not and will not
conflict with or result in a breach or violation of any of the terms or
provisions of, constitute a default under, or result in the creation of any Lien
upon any of its assets pursuant to the terms of, the charter or bylaws (or
similar formation or

 

3

--------------------------------------------------------------------------------


 

governance instruments) of such party, any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which it is a party or by
which it or any of its assets are bound, or any law, rule, regulation, or Order
of any court or Governmental Authority having jurisdiction over it or its
properties.

 

1.6          Term; Termination.

 

Following the Effective Time, this Agreement shall terminate automatically,
without further action of the parties hereto, upon the date on which FNF and its
Subsidiaries no longer Beneficially Own shares of Splitco Common Stock.  No
party hereto will be relieved from any liability for breach of this Agreement by
reason of such termination.

 

1.7          Miscellaneous.

 

(a)           Expenses.  Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with the transactions
contemplated by this Agreement shall be paid by the party incurring such costs
and expenses.

 

(b)           Further Assurances.  At any time before or after the Closing, each
party hereto covenants and agrees to make, execute, acknowledge and deliver such
instruments, agreements, consents, assurances and other documents, and to take
all such other commercially reasonable actions, as any other party may
reasonably request and as may reasonably be required in order to carry out the
purposes and intent of this Agreement and to implement the terms hereof.

 

(c)           Specific Performance.  Each party hereto hereby acknowledges that
the benefits to the other party of the performance by such party of its
obligations under this Agreement are unique and that the other party hereto is
willing to enter into this Agreement only in reliance that such party will
perform such obligations, and agrees that monetary damages may not afford an
adequate remedy for any failure by such party to perform any of such
obligations.  Accordingly, each party hereby agrees that the other party will
have the right to enforce the specific performance of such party’s obligations
hereunder and irrevocably waives any requirement for securing or posting of any
bond or other undertaking in connection with the obtaining by the other party of
any injunctive or other equitable relief to enforce their rights hereunder.

 

(d)           No Third-Party Beneficiaries.  Nothing expressed or referred to in
this Agreement is intended or will be construed to give any Person other than
the parties hereto and their respective successors and assigns any legal or
equitable right, remedy or claim under or with respect to this Agreement, or any
provision hereof, it being the intention of the parties hereto that this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their respective
successors and assigns.

 

(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be delivered in person, by facsimile (with confirming copy
sent by one of the other delivery methods specified herein), by overnight
courier or sent by certified, registered or express air mail, postage prepaid,
and shall be deemed given when so delivered in person, or

 

4

--------------------------------------------------------------------------------


 

when so received by facsimile or courier, or, if mailed, three (3) calendar days
after the date of mailing, as follows:

 

if to FNF or any of its
Subsidiaries:                                               Fidelity National
Financial, Inc.
1701 Village Center Circle
Las Vegas, Nevada 89134
Facsimile (702) 234-3251
Attention: General Counsel

 

if to
Splitco:                                                                                                                                                                           
Cannae Holdings, Inc.
1701 Village Center Circle
Las Vegas, Nevada 89134
Facsimile (702) 234-3251
Attention: General Counsel

 

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

 

(f)            Entire Agreement.  This Agreement and the Reorganization
Agreement (including the Exhibits and Schedules attached hereto and thereto)
embodies the entire understanding among the parties relating to the subject
matter hereof and thereof and supersedes and terminates any prior agreements and
understandings among the parties with respect to such subject matter, and no
party to this Agreement shall have any right, responsibility or Liability under
any such prior agreement or understanding. Any and all prior correspondence,
conversations and memoranda are merged herein and shall be without effect
hereon.  No promises, covenants or representations of any kind, other than those
expressly stated herein and in the other agreements referred to above, have been
made to induce either party to enter into this Agreement.

 

(g)           Binding Effect; Assignment.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

(h)           Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(i)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, applicable to contracts executed in and
to be performed entirely within that State, without giving effect to any choice
or conflict of laws provisions or rules that would cause the application of the
laws of any other jurisdiction.

 

(ii)           Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery

 

5

--------------------------------------------------------------------------------


 

declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).  Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts.  Each of the
parties hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (A) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 1.7(h), (B) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (C) to the fullest extent permitted by the applicable
Law, any claim that (1) the suit, action or proceeding in such court is brought
in an inconvenient forum, (2) the venue of such suit, action or proceeding is
improper or (3) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.  Process in any such suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, each party
agrees that service of process on such party as provided in Section 1.7(e) shall
be deemed effective service of process on such party.

 

(iii)          EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(i)            Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.  Any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Upon a determination
that any provision of this Agreement is prohibited or unenforceable in any
jurisdiction, the parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the parties as closely as possible in an
acceptable manner in order that the provisions contemplated hereby are
consummated as originally contemplated to the fullest extent possible.

 

(j)            Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the

 

6

--------------------------------------------------------------------------------


 

case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  Except as otherwise provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable Laws.  Any consent provided under this Agreement
must be in writing, signed by the party against whom enforcement of such consent
is sought.

 

(k)           No Strict Construction; Interpretation.

 

(i)            The parties hereto each acknowledge that this Agreement has been
prepared jointly by the parties hereto and shall not be strictly construed
against any party hereto.

 

(ii)           When a reference is made in this Agreement to an Article,
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to
agreements and instruments include all attachments thereto and instruments
incorporated therein.  References to a Person are also to its permitted
successors and assigns and references to a party means a party to this
Agreement.

 

(l)            Headings.  The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(m)          Counterparts.  This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement.  The Agreement
may be delivered by facsimile or email scan transmission of a signed copy
thereof.

 

7

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first above written.

 

 

FIDELITY NATIONAL FINANCIAL, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

CANNAE HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Gravelle

 

 

Name:

Michael L. Gravelle

 

 

Title:

Executive Vice President, General Counsel and Corporate Secretary

 

[SIGNATURE PAGE TO VOTING AGREEMENT]

 

--------------------------------------------------------------------------------